DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Yamamura et al. US 20160285288.
Regarding claim 12, Yamamura discloses a docking station system, comprising: 
a docking station [Figs 7, 8; 3], wherein the docking station is designed to dock an autonomous mobile green area maintenance robot [Fig. 6, 1; par. 0030] and has a station docking axis [Fig. 8, CL3; par. 0046]; and 
an electrical conductor arrangement in the region of the docking station, wherein the conductor arrangement has at least two conductor sections [Fig. 8; 34, 35/ 2], wherein the two conductor sections each run approximately parallel to the station docking axis [note that the elongated portion of 34 is parallel to CL3; and 35/ 2 is a trapezoid which is approximately parallel to CL3] and have different conductor spacings [as seen in Fig. 9, the trapezoid shape of 35/ 2 indicated at 351 is at a different spacing from CL3 than is 34] from the station docking axis [CL3] in a conductor spacing direction orthogonal [as indicated in Fig. 8 at item 353, 35/ 2 is at 90 degrees to CL3. 34 is above, and therefore at 90 degrees to the CL3 axis, par. 0052] to the station docking axis [par. 0055], and wherein the conductor arrangement is designed such that a periodic current flows through the conductor arrangement, wherein the current generates a periodic magnetic field [pars. 0032, 0050, 0051. See also pars. 0053, 0056-0059]. 
Regarding claim 13, Yamamura discloses the docking station system according to claim 12, wherein the two conductor sections [34, 35/ 2] have the different conductor spacings from the station docking axis close to the docking station [as seen in Fig. 9, the trapezoid shape of 35/ 2 indicated at 351 is at a different spacing from CL3 than is 34] and have identical conductor spacings [Fig. 8, 35/ 2 becomes equally spaced apart at 2 from CL3] from the station docking axis remote from the docking station.
Allowable Subject Matter
Claims 1-11 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest, “controlling movement of the green area maintenance robot for docking based on the determined phase shift” as recited in claim 1 and similarly in claim 14. Claims 2-11 and 15-17 depend from 1 and 14 respectively, and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Churavy et al. US 20170322562 discloses a method for docking an autonomous mobile green area maintenance robot [Fig. 1, 102, par. 0030] to a docking station [Fig. 1, 104, par. 0036], wherein an electrical conductor arrangement runs in a region of the docking station [106], wherein the conductor arrangement is designed such that a periodic current flows through the conductor arrangement, wherein the current generates a periodic magnetic field [pars. 0034, 0036, 0040, 0043], wherein the green area maintenance robot has two magnetic field sensors, wherein the two magnetic field sensors are designed such that the periodic magnetic field respectively causes a periodic sensor signal in the magnetic field sensors [par. 0052], wherein the method comprises the steps of: a) determining a phase shift between the two sensor signals or signals based on the sensor signals [pars. 0061-0062]. However, Churavy does not disclose: b) controlling movement of the green area maintenance robot for docking based on the determined phase shift, as recited in the allowable matter above.
US 20200073403 discloses a zone mobility system and method for an autonomous device includes a work area within which the autonomous device is intended to operate, one or more electrically separated boundary conductors, each boundary conductor surrounding a work zone within the work area, a transmitter base electrically connected to at least one of the boundary conductors, and a removably coupled transmitter configured to transmit a signal for directing movement of the autonomous device on the boundary conductor wire. The transmitted signal can be adjusted to optimize the power consumption of the transmitter, and a work operation can be commenced utilizing a transmitter interface, and/or utilizing an autonomous device user interface. However, ‘403 does not disclose the allowable matter as recited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/            Primary Examiner, Art Unit 2859